Proceeding pursuant to CPLR article 78 to review two determinations of respondent, both dated July 9, 1976 and made after a hearing, which found petitioners Nunley and Stoecker guilty of certain specifications and fined them five days’ pay and one day’s pay, respectively. Determinations confirmed and proceeding dismissed on the merits, with costs. The record reveals that the determinations of the respondent are supported by substantial evidence (see Matter of Settepani v Guido, 57 AD2d 558; Matter of Collins v Codd, 38 NY2d 269) and that the penalties imposed were not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Latham, J. P., Damiani, Margett and Hawkins, JJ., concur.